Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JANE DOE, *
*
Plaintiff,
v. *
CIVIL NO. JKB-20-0370
UBER TECHNOLOGIES, INC, *
Defendant. *
* * * * * * * * * * * *
MEMORANDUM

In this case, Plaintiff Jane Doe brings claims against Defendant Uber Technologies, Inc.
(“Uber”) for the alleged tortious conduct of former Defendants John Kenney, Jr. and Charles
Veney.' Now pending before the Court is Uber’s Motion to Dismiss for Failure to State a Claim.
(ECF No. 27.) The motion is fully briefed, and no hearing is required, See Local Rule 105.6 (D.
Md. 2018). For the reasons set forth below, Uber’s motion will be GRANTED IN PART and
DENIED IN PART.

I. Background’

On February 17, 2017, Plaintiff attended a social event in Baltimore. (Am. Compl. ] 23,

ECF No. 22.) While there, she “consumed several alcoholic beverages” and then “realiz[ed] that

 

'On April 23, 2021, Plaintiff voluntarily dismissed Defendants Kenney and Veney from the case pursuant to Federal
Rule of Civil Procedure 41(a}(1)(A). (ECF No. 48.)

? The facts in this section are taken from the Amended Complaint and construed in the light most favorable to Plaintiff,
See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997), Uber invites the Court to take judicial notice of
additional facts (or more often, the absence of such facts), from the state criminal trials of Kenney and Veney. (See
Mot. Dismiss at 13-14.) Specifically, Uber asks the Court to notice that the prosecution produced no evidence at
either trial demonstrating that Plaintiff used Uber that evening or that Kenney’s vehicle had an Uber decal. (/d)
However, Uber fails to explain why the absence of evidence should be treated as evidence of absence—particularly
given that these facts do not seem relevant to the proofs required at those trials. Accordingly, the Court declines to
construe the state prosecutor’s failure to produce such evidence as conclusive proof that Plaintiff did not use Uber on
the night in question and that Kenney’s vehicle did not display an Uber decal.

1
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 2 of 13

she may be too inebriated to drive home safely.” (/d, [§ 23-24.) Instead, she ordered a ride using
the Uber application on her smartphone (the “Uber app”) and “received confirmation from the app
that her driver “John’ was on his way to pick her up in a dark Honda Accord.” (Jd. 725.) Believing
it to be her Uber, Plaintiff entered John Kenney’s vehicle, where “[a]lcohol consumption caused
[her] to lose consciousness shortly after confirming the address to her dorm.” (Jd. 927.) When
Plaintiff regained consciousness, she was allegedly being sexually assaulted by Kenney. (/d.) A
subsequent “Sexual Assault Forensic Exam” also allegedly confirmed that Plaintiff was “raped by
Defendant Veney while she was unconscious.” (/d. J 30.)

Sometime later, Plaintiff also learned that Kenney had used her cell phone while she was
unconscious and had added himself to her Snapchat under the username “Opulence
Transportation.” (/d. 7 31.) She searched this name on Facebook and discovered a page that
contained two reviews alleging that Kenney had stolen phones from other passengers and
fraudulently charged their accounts. (/d.)

At the pleading stage, Plaintiff alleges two alternative factual theories of what occurred on
the night in question and argues that Uber caused or facilitated her sexual assault under either. In
the first theory, she alleges that Kenney joined Uber as a driver “under the alias ‘Alexander Sutton-

333

Sharpe.’” Ud. 4] 39.) Uber failed to perform adequate background checks to confirm Kenney’s .
identity or ascertain the prior allegations of misconduct made against him. (/d. J] 83, 94.) Then,
although Kenney “Jost his Uber driving certificate on February 11, 2017, six days before the
incident,” Plaintiff alleges that “Uber intentionally did not confiscate [Kenney’s] Uber decal” and

that “Defendant Kenney’s access to the Uber app as a driver continued uninterrupted because Uber

was negligent in failing to prevent ongoing use of its app by drivers it had terminated.” (/d. at 9
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 3 of 13

39-40.) Under the first theory, because Kenney was still able to access the Uber app, he “was able
to intercept her call because of Uber’s negligent management of its app.” (/d. 44.)

In the alternative, under the second theory, Plaintiff alleges that she was not connected with
Kenney through the Uber app, either because she did not call an Uber that evening; called and
cancelled her Uber; or was matched with an Uber driver who was not Kenney through the Uber
app. (See id. at 7 43, 45; see also Reply at 30, ECF No. 44.) In this alternative theory, Plaintiff
alleges that she relied on the Uber decal that drivers use to visibly display their Uber affiliation.
(Am. Compl. { 52.) Plaintiff alleges that Uber’s advertising brands these decals as a “symbol of
safety for prospective passengers” (id.), but that Uber fails to collect these decals from drivers who
have been terminated or are otherwise no longer affiliated with Uber. (/d. 940.) Plaintiff alleges
that Uber’s failure to confiscate Kenney’s decal allowed him to act as an “imposter driver” to
deceive Plaintiff into entering his vehicle. Ud. J 126.)

Under both factual theories, Plaintiff alleges that Uber also failed to monitor the ride itself
and therefore did net “determine that [Kenney] had taken the wrong route back to Jane Doe’s
destination and stopped for an extended time.” (Ud. 946.) Plaintiff also alleges that Uber’s failure
to screen drivers, limit decal distribution, and monitor her ride were not isolated failures, but
endemic ones driven by Uber’s policies that prioritize profits over rider safety. (See id. JJ 79-97,
109-11, 119-129, 165-68.) She contends that these rider safety issues are exacerbated by
Defendant’s marketing, which specifically targets women and intoxicated persons with guarantees
of safety. Vd. 9] 112-18, 130-32, 154-64.) Plaintiffalso alleges that Uber has failed to effectively
remedy its structural safety issues, even after they have been routinely exposed by both regulators

and other instances of assault and sexual assault by Uber drivers. (/d. | 98-106, 133-53.)
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 4 of 13

Plaintiff concludes that these systemic flaws are what caused, or at least facilitated, her sexual
assault. |

i, Legal Standard

When “considering a motion to dismiss” pursuant to Rule 12(b)(6), the Court must “accept
as true all well-pleaded allegations and view the complaint in the light most favorable to the
plaintiff.” Venkatraman y. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005). To survive a motion
to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Ail. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbai, 446 U.S. at 662. “A pleading that offers
‘labels and conclusions’ or. . . ‘naked assertion[s]’ devoid of ‘further factual enhancement’” will
not suffice. /d. (alteration in original) (quoting Twombly, 550 U.S. at 555, 557).

HE, = Analysis

Plaintiff brings claims against Uber for negligence as a common carrier; negligence by
misfeasance; negligent hiring, supervision, and retention; negligent misrepresentation; intentional
misrepresentation; fraud; battery; and intentional infliction of emotional distress. (See Am. Compl.
{| 175-224.) As noted above, Plaintiff brings these claims under two alternative factual theories.
Uber argues that this dooms Plaintiff's Amended Complaint because “when a complaint contains
inconsistent and self-contradictory statements, it fails to state a claim.” (Reply at 3 (quoting Ramos
v. Bank of Am., N.A., Civ, No, DKC-11-3022, 2012 WL 5928732, at *4 (D. Md. Nov. 26, 2012).)
Here, however, the inconsistencies are pled in the alternative, and the Federal Rules permit “{a]

party [to] set out 2 or more statements of a claim or defense alternatively or hypothetically.” Fed.
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 5 of 13

R. Civ. P. 8(d)(2); see also 5 ARTHUR R. MILLER, MARY Kay KANE & A. BENJAMIN SPENCER,
FEDERAL PRACTICE AND PROCEDURE § 1283 (3d ed. 2021) (“Under Federal Rule 8(d)(2) a party
may include inconsistent allegations in a pleading’s statement of facts.”). The permissibility of
alternative pleading depends on whether “a party, after a reasonable inquiry and for proper
purposes, must assert contradictory statements when he or she legitimately is in doubt about the
factual background of the case.” /d. It is understandable that Plaintiff cannot recall with precision
the events that occurred on the night of February 17, 2017, and although Uber argues that more
clarity may lie in its records (Mot. Dismiss at 13), resolving disputed facts would be premature at
this stage. Accordingly, the Court will evaluate each of Plaintiffs legal claims under both factual
scenarios and will dismiss her Complaint only if both fail to state a claim. See Fed. R. Civ. P.
8(d)(2) (“If a party makes alternative statements, the pleading is sufficient if any one of them is
sufficient.”). In doing so, the Court will refer to the factual scenario where Plaintiff and Kenney
were connected through the Uber app as the “first theory” and the various alternative scenarios
collectively as the “second theory.”

A. Implausible Claims

The Court now considers whether Plaintiff states a claim for relief and finds that Plaintiff's
claims for negligence by misfeasance (Count II); negligent hiring, supervision, and retention
(Count IID; battery (Counts VII and VIII); and intentional infliction of emotional distress (Count
[X) fail under either factual theory.

i. Negligence by Misfeasance

Plaintiff's second count alleges that Uber was negligent in distributing Uber decals to
poorly screened and monitored drivers, which proximately caused her to be sexually assaulted.

(Am. Compl. § 182.) Under Maryland law, “there is no duty to control a third person’s conduct

 
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 6 of 13

so as to prevent personal harm to another, unless a ‘special relationship’ exists either between the
actor and the third person or between the actor and the person injured.” Ashburn v. Anne Arundel
Cnty, 510 A.2d 1078, 1083 (Md. 1986), This rule holds even if an “actor realizes that he has the
ability to control the conduct of a third person and could do so with only the most trivial of efforts
and without any inconvenience to himself.” Warr v. JMGM Group, LLC, 70 A.3d 347, 355 (Md.
2013) (quoting Barclay v. Briscoe, 47 A.3d 560, 578 (Md. 2012)). In this case, the only special
relationship that is plausibly pled is a common carrier-passenger relationship between Uber and
Plaintiff? Thus, at best, this claim is redundant with Plaintiff's claim for negligence as a common
carrier. See infra Part III.B.4.

Plaintiff argues that this claim can survive even absent a special relationship because
“misfeasance exists when the defendant is responsible for making the plaintiffs position worse,
i.e., defendant has created a new risk.” (Opp’n to Mot. Dismiss at 12-13, ECF No. 40 (quoting
Doe v. Uber Techs., Inc., Civ. No. JSC-19-3310, 2020 WL 2097599, at *3 (N.D. Cal. 2020)).)
This broader conception of duty with respect to third-party harms has, however, been emphatically
rejected by the Maryland Court of Appeals, which has stated that “the general duty to avoid
conduct that unreasonably creates foreseeable risk of harm to a third party .. . is not the law in
Maryland.” Barclay, 47 A.3d at 578 (internal quotation marks and citations omitted). Therefore,
Plaintiff cannot establish negligence based on third-party conduct absent a special relationship
between Uber and either Kenney or herself. She has not done so independent of her claim that
Uber was negligent as a common carrier, and accordingly, Plaintiff fails to state a unique claim for

negligence by misfeasance.

 

3 As noted below, Plaintiff fails to plead an employer-employee relationship between Uber and Kenney, which could
establish a “special relationship.” Barclay, 47 A.3d at 564; see also infra Part I.A.2. Further, even if this relationship
were adequately pled, it would merely collapse Plaintiff's misfeasance claim into her negligent hiring, retention and
supervision claim.

 
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 7 of 13

2. Negligent Hiring, Supervision, and Retention

To plead a claim for negligent hiring, supervision, or retention, a plaintiff must allege “(1)
the existence of an employment relationship; (2) the employee’s incompetence; (3) the employer’s
actual or constructive knowledge of such incompetence; (4) the employee’s act or omission
causing the plaintiffs injuries; and (5) the employer’s negligence in hiring or retaining the
employee as the proximate cause of plaintiff's injuries.” Asphalt & Concrete Servs. v. Perry, 108
A.3d 558, 571 (Md. Ct. Spec. App. 2015). Here, Plaintiff fails to establish the first element because
she alleges that Kenney was terminated by Uber prior to the incident, and therefore, no
employment relationship existed on February 17, 2017. (Am. Compl. { 39.) At most, Plaintiff
has alleged that Kenney acted within the scope of an apparent agency relationship. Ud. § 174.)4
Apparent agency can only exist “[i]n the absence of actual authority,” Dickerson v. Longoria, 955
A.2d 721, 735 (Md. 2010), and therefore cannot form the basis for a claim for negligent hiring,
supervision, or retention which requires “the existence of an employment relationship.” Perry,
108 A.3d at $71,

Further, even if Kenney were Uber’s actual agent or employee, Plaintiff has not
demonstrated that Uber’s allegedly deficient background checks were “the proximate cause of the
plaintiff's injury.” Perry, 133 A.3d at 1155. The causal chain Plaintiff alleges is that if Uber had
conducted a proper background check of Kenney’s application, Uber would have uncovered
Kenney’s identity and “discovered the two reports stating that he stole from passengers before
February 2017.” (Opp’n to Mot. Dismiss at 25.) However, Plaintiff fails to explain how

uncovering Kenney’s identity would have caused Uber to (1) associate him with “Opulence

 

‘ Plaintiff alleges that Kenney acted “within the scope of both his actual and apparent Uber agency when he picked
the Plaintiff up” (Am. Compl. 7 174), but the allegation of actual agency is a legal conclusion unsupported by the
factual pleadings. Aziz v. Alcalac, Inc., 658 F.3d 388, 391 (4th Cir. 2011) (internal quotation marks and citation
omitted) (“[S]tatements of bare legal conclusion [in a complaint] are not entitled to the assumption of truth.”).

7
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 8 of 13

Transportation,” or (2) locate and review Opulence Transportation’s Facebook page, which is how
Plaintiff identified the prior complaints. (Am. Compl. § 31.) Without further factual allegations,
this causal connection is implausible, and Plaintiff's negligent hiring claim fails for this
independent reason.

3. Intentional Torts

Plaintiff seeks to hold Uber vicariously liable for three intentional torts allegedly
committed by Kenney and Veney, including battery and intentional infliction of emotional distress.
(id. | 207-24.) Even assuming arguendo that Plaintiff's allegations establish an agency
relationship between Uber and Kenney and Veney, the state law tort claims alleged in these counts
fall outside the scope of any putative employment.

“The general test [for scope of employment] set forth in numerous Maryland cases. . . is
whether the acts were in furtherance of the employer’s business and were authorized by the
employer.” Balt. City Police Dep’t v. Esteppe, 236 A3d 808, 830 (Md. Ct. Spec. App. 2020)
(cleaned up). Thus, an act is outside the scope of employment if it “represent[s] a departure from
the purposes of furthering the employer’s business, or where the employee is acting to protect the
employee’s own interests, even if during normal duty hours and at an authorized locality.” Bait.
City Police Dep’t v. Potts, 227 A.3d 186, 201 (Md. 2020) (cleaned up and citation omitted). Courts
applying Maryland law have consistently found that “an employer is not vicariously liable for the
torts of assault and battery based on sexual assaults by [an] employee as they are outside the scope
of employment.” Davidson-Nadwodny v. Wal-Mart Assocs., Inc., Civ. No. CCB-07-2595, 2010
WL 1328572, at *9 (D. Md. Mar, 26, 2010); see also Tall v. Bd. of Sch. Comm’rs of Balt. City,

706 A.2d 659, 670-71 (Md. Ct. Spec. App. 1998) (collecting cases). So too here,
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 9 of 13

Plaintiff relies on Doe v. Uber Tech., Inc., where a district court in California concluded
that it could not “determine—as Uber effectively argues—that as a matter of law sexual assault by
Uber drivers is always outside the scope of employment.” 184 F. Supp. 3d 774, 785 (N.D. Cal.
2016). That case, however, was decided under California law where “[i]t is no longer a principle
... that an employer may be vicariously liable for an employee’s assault only when the assault
was committed to further the interest of the employer.” Jd. Maryland has not abandoned this
principle, and therefore, Doe v. Uber Tech., Inc. is inapposite. Accordingly, Uber bears no
respondeat superior liability for the intentional torts of Kenney and Veney as the commission of
those tortious acts falls outside the scope of any conceivable employment relationship.

B. Potentially Plausible Claims

Plaintiffs remaining claims are only plausible under the first theory. Absent Plaintiff
having used the Uber app to connect with Kenney, her claims are implausible for various reasons.
Central to these reasons is the fact that, although Plaintiff analogizes Uber to a traditional taxi cab
service, (see Opp’n to Mot. Dismiss at 21 (“the Uber app is no different from hailing a taxi”),
there is at least one salient distinction between the two. Specifically, Uber has implemented a
“novel process for matching riders with drivers” (id. at 3), whereby an individual requests a ride
in the Uber app and is matched with a specific driver. Unlike traditional taxis, Uber riders cannot
simply enter any marked Uber and request a destination; they must instead request a ride through
the Uber app, which pairs them with specific Uber drivers and vehicles. (Jd. {§ 24-26.) Absent
this directive by Defendant to enter Kenney’s vehicle, Plaintiff's remaining claims fail.

I. Negligence as a Common Carrier

To prevail in a claim for negligence, Plaintiff must “prove four well-established elements:

(1) that the defendant was under a duty to protect the plaintiff from injury, (2) that the defendant
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 10 of 13

breached that duty, (3) that the plaintiff suffered actual injury or loss, and (4) that the loss or injury
proximately resulted from the defendant’s breach of the duty.” Washington Metro. Area Transit
Auth. v. Seymour, 874 A.2d 973, 976 (Md. 2005). For her first count, Plaintiff alleges that Uber
is acommon carrier and therefore “owes its passengers something more than an ordinary duty of
care during transport.” /d. at 977 (emphasis in original). This duty has often been described as
“the highest degree of care to provide safe means and methods of transportation,” id. (emphasis
in original), and includes preventing sexual assaults on passengers by the common carrier’s
employees as well as by third parties from whom passengers could reasonably be protected. See
Balt. & O. R. Co. v. Barger, 30 A. 560, 561 (Md. 1894) (“If [a company’s employee} has the
opportunity to prevent an assault on a passenger in his charge, it is his duty to do so, and his failure
to make a reasonable effort to protect the passenger from such assault would make the company
responsible.”).

Uber disclaims this duty and argues that orders issued by the Maryland Public Service
Commission (the “Commission”) demonstrate that only UberBlack and UberSUV—neither of
which are at issue in this case—constitute common carriers under Maryland law. (Reply at 6.)
The Commission order provisions cited by Uber, however, merely clarify the scope of those orders
and do not identify the services provided by Uber which constitute common carriers. Indeed, the
statutory structure of the Maryland Code implies that Uber’s status as a common carrier is
confirmed by the Commission’s issuing of any order with respect to Uber, regardless of the
substance of that order.> Under Maryland law, the Commission has jurisdiction over public service

companies, which include common carrier companies and other types of corporations that could

 

> Further, “common carrier” is not defined by the Commission, but by statute. See Md. Code Pub. Util. Div. § 1-
101(e)(1}. Uber offers no plausible reason to believe that it is not a common carrier and does not explain why
UberBlack/UberSUV services could constitute common carriers while other Uber services would not.

10
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 11 of 13

not plausibly describe Uber. See Md. Code Pub. Util. Div. §§ 2-112, 1-101(x). Thus, the
Commission’s jurisdiction to issue orders affecting Uber appears to confirm that Uber is acommon
carrier under Maryland law.

Uber does not address this statutory structure, instead arguing that even if it is a common
carrier, it owed Plaintiff no duty because a common carrier’s duty is limited to “[t]he existence of
a contract of transportation as the element which determines liability.” St Michelle v. Catania,
250 A.2d 874, 877 (Md. 1969). Under Plaintiff's second theory—that is, that the Uber app did not
connect Plaintiff and Kenney—the Court agrees. Accordingly, Plaintiff's claim for negligence as
a common carrier would fail under the second theory because Plaintiff would have never formed
a contract of transportation with Uber. However, under the first theory, where Plaintiff pleads that
the Uber app connected Plaintiff with Kenney, Plaintiff and Uber would have entered into a
contract of transportation, and Uber would owe Plaintiff a duty as a common carrier that could
plausibly encompass protecting her from sexual assault by Kenney and Veney. Therefore,
Plaintiff's claim of negligence based on Uber’s status as a common carrier is well-pled. See Fed.
R, Civ. P. 8(d)(2) (“Ifa party makes alternative statements, the pleading is sufficient if any one of
them is sufficient.”).

2. Misrepresentation Theories (Counts IV-V1)

Finally, Plaintiff raises three claims negligent misrepresentation; intentional
misrepresentation; and fraud, stemming from Uber’s allegedly false representations regarding the
efficacy of Uber’s security and safety protocols. (Am. Compl. #§ 189-206.) Defendant appears
to argue that these claims are only implausible under the second theory. (See Mot. Dismiss at 17—
18.) On that score, they are correct because all three claims require that a plaintiff acted in

reasonable reliance on a statement by the defendant. See Lloyd v. Gen. Motors Corp., 916 A.2d

11

 
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 12 of 13

257, 273 (Md. 2007) (“The following elements are required to assert a claim for negligent
misrepresentation . . . the plaintiff, justifiably, takes action in reliance on the statement.”); Sass y.
Andrew, 832. A.2d 247, 260 (Md. Ct. Spec. App. 2003) (“In order to prevail [on fraud or intentional
misrepresentation claims], a plaintiff must prove . . . that the plaintiff relied on the
misrepresentation and had the right to rely on it.”). Uber’s alleged misrepresentations clearly
encourage customers to use the Uber app to connect with designated drivers. See Am. Compl. [f
114 (Your ride, on demand, transportation in minutes with the Uber App”) (emphasis added), 115
(“Uber is committed to connecting you to the safest ride on the road.”) (emphasis added).)

Plaintiff does not allege that Uber instructs customers to get into any vehicle bearing an
Uber decal, or that such a practice would be safe. Thus, unless Plaintiff connected with Kenney
via the Uber app, as she pleads in the first theory, her reliance on Uber’s statements would not
have been justified. Because Plaintiff can only plead reasonable reliance based on the first theory,
the second theory fails with respect to these claims. Defendant has not given any reason that these
claims would fail under the first theory, and the Court.finds that these claims survive dismissal.

C. Further Proceedings

Although five claims survive under the first theory, the Court’s discussion as to why they
would fail under the second theory is not academic. Uber disputes the veracity of the factual
allegations set forth in the first theory and suggests that the truth of these allegations can be readily
established by reference to its records. (See Mot. Dismiss at 13 (“Uber maintains all records
regarding such ride requests, even where a ride request is cancelled, and it has no record
whatsoever that Plaintiff made such a ride request at the time in question.”).) While a 12(b)(6)
motion is the wrong vehicle through which to litigate such a factual dispute, Uber’s representations

suggest that an appropriate motion may be tenable after limited discovery on the issue of whether

12
Case 1:20-cv-00370-JKB Document 51 Filed 06/09/21 Page 13 of 13

Plaintiff connected with Kenney through the Uber app. The parties should be prepared to address
whether and how to implement appropriate discovery at a future scheduling conference.

IV. — Conclusion

For the foregoing reasons, an order will issue denying Uber’s motion to dismiss with
respect to Plaintiff's claims of negligence as a common carrier (Count I), negligent
misrepresentation (Count IV), intentional misrepresentation (Count V), and fraud (Count VI) and
granting Uber’s motion with respect to Plaintiff's claims for negligence by misfeasance (Count
II), negligent hiring, retention, and supervision (Count III), battery (Counts VII and VIII) and

intentional infliction of emotional distress (Count IX).

DATED this 7 day of June, 2021.
BY THE COURT:

ZO. 4B 2 be

James K. Bredar
Chief Judge

 

13
